 4:19-cr-03038-JMG-CRZ Doc # 154 Filed: 04/07/21 Page 1 of 3 - Page ID # 464




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

United States of America,

                   Plaintiff,                         4:19-CR-3038

vs.                                         MEMORANDUM AND ORDER

Thomas W. Hird,

                   Defendant.


      This matter is before the Court on the defendant's motion for mistrial
(filing 153). That motion will be denied.
      The defendant's motion is premised on the contention that the Court
prevented the defendant's "primary witness," Paul John Hansen, from
testifying in his defense. To begin, that misrepresents the record: the Court
was quite clear that the defendant could call Hansen as a witness—Hansen's
testimony would simply be limited to relevant, non-cumulative, non-hearsay
testimony. See United States v. Wyman, 724 F.2d 684, 686-88 (8th Cir. 1984).
The defendant decided not to call Hansen, apparently determining that he had
no admissible evidence to offer.
      The defendant does not seem to argue otherwise—rather, he contends:


      The Defendant has the right to enter into evidence any facts,
      evidence or testimony that the Defendant deems germane to
      Defendant's case. Neither the Prosecutor nor the Jurist has the
      authority to exercise discretion on what the Defendant can enter
      into evidence. The Jury has the right to examine all facts,
 4:19-cr-03038-JMG-CRZ Doc # 154 Filed: 04/07/21 Page 2 of 3 - Page ID # 465




      testimony and evidence that the Defendant deems necessary for
      Defendant's case.


Filing 153 at 1. Of course, that's not the law. The Federal Rules of Evidence
confer the Court with precisely such discretion. See United States v. Abel, 469
U.S. 45, 54 (1984). And while the defendant has a constitutional right to
present a complete defense, the defendant does not have an unfettered right to
offer evidence that is incompetent, privileged, or otherwise inadmissible under
standard rules of evidence, Montana v. Egelhoff, 518 U.S. 41-42 (1996), and
even a defendant's interest in presenting relevant evidence may bow to other
legitimate interests in the criminal trial process, United States v. Scheffer, 523
U.S. 303, 308-09 (1998).


      And any number of familiar and unquestionably constitutional
      evidentiary rules also authorize the exclusion of relevant evidence.
      For example, Federal Rule of Evidence 403 provides: "Although
      relevant, evidence may be excluded if its probative value is
      substantially outweighed by the danger of unfair prejudice,
      confusion of the issues, or misleading the jury, or by considerations
      of undue delay, waste of time, or needless presentation of
      cumulative evidence." Hearsay rules, see Fed. R. Evid. 802,
      similarly prohibit the introduction of testimony which, though
      unquestionably relevant, is deemed insufficiently reliable.


Egelhoff, 518 U.S. at 42 (cleaned up). In addition, even relevant evidence may
be excluded on account of a defendant's failure to comply with procedural
requirements, see id.—and here, the defendant's offer of proof identified
Hansen as an expert witness, but he offered no explanation for his failure to


                                      -2-
  4:19-cr-03038-JMG-CRZ Doc # 154 Filed: 04/07/21 Page 3 of 3 - Page ID # 466




disclose Hansen as an expert as required by the Rules of Criminal Procedure
and this Court. Fed. R. Crim. P. 16(b)(1)(C); NECrimR 16.1(b); see filing 9;
filing 14; see also United States v. Benedict, 855 F.3d 880, 885 (8th Cir. 2017).
      Furthermore, the defendant's motion for mistrial is untimely. The
grounds on which the defendant's motion is based were apparent before he
rested—so, of course, they were apparent before the government rested, before
the informal and formal jury instruction conferences, before closing
arguments, and before the case was submitted to the jury. The defendant chose
to participate voluntarily and without objection in all those aspects of trial, and
only decided mistrial would be appropriate the day after the case was
submitted to the jury. And that's not soon enough. See United States v. Packer,
730 F.2d 1151, 1158 (8th Cir. 1984).
      Finally, the Court notes that the defendant was permitted to testify, on
his own direct examination, to his purported beliefs regarding the tax code and
his obligation to report income—without objection from the government—and
that a "good faith" instruction was given to the jury. The Court's ruling did not
deprive the defendant of his ability to introduce and argue a meaningful
defense. See Wyman, 724 F.2d at 688. Accordingly,


      IT IS ORDERED that the defendant's motion for mistrial (filing
      153) is denied.


      Dated this 7th day of April, 2021.


                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge



                                       -3-
